Title: To Thomas Jefferson from John Hopkins, 23 November 1793
From: Hopkins, John
To: Jefferson, Thomas



Sir
Richmond Novr. 23d. 1793

I am favored with your Letter of the 13th. desiring a transfer of all the Stock standing on the Books of my Office, to the credit of William Short esquire, might be made to the Treasury of the United States. In Compliance with that request therefore, you will find the Certificates of
 
Transfer in this enclosure. Mr. Brown requested me to ask the favor of your transmitting to him an acknowledgment of your receipt of them, of which I also shall be glad to be informed. I have the honor to be with perfect respect Sir Your most Ob Servant

Jno: Hopkins

